Me. Chief Justice Heenández
delivered the opinion of the court.
The appellant was charged with a violation of section 12(a) of Act No. 75 of 1916, regarding automobiles, in that on December 23, 1918, at about 1 P. M. and in the ward of San Antón of the municipal judicial district of Carolina, he unlawfully, wilfully and maliciously operated automobile No. 2286 without exercising due care or taking reasonable precautions to insure the safety of persons and property, colliding with automobile No. P 356 owned by the complaining witness and damaging it.
*839The appellant lias filed no brief in support of the appeal and tlie Fiscal moves for the reversal of the judgment appealed from on account of the insufficiency of the information, which does not specify the violation of the statute.
The question raised by the Fiscal has been previously considered by this court in the cases of People v. Barque, 25 P. R. R. 553, People v. Rivera, 26 P. R. R. 393, and People v. Salgado, ante, p. 804, the court having arrived at the conclusion on which the. Fiscal relies for moving that the judgment appealed from be reversed.
Ratifying the jurisprudence established in the said cases, the'judgment appealed from must be reversed and the defendant discharged, without costs.

Reversed.

Justicés Wolf, del Toro, Aldrey and Hutchison concurred.